DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“acquisition assembly” and “determination assembly” in claim 10

“binarization unit” and “determination unit” in claim 11


“coordinate acquisition subunit”, “first calculation subunit”, “second calculation subunit”, and “determination subunit” in claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior art made of record fails to teach a method for evaluating an image acquisition accuracy of a Demura device, comprising: 
controlling a display panel to display a detection picture, wherein the detection picture comprises a plurality of test point patterns with an interval therebetween; 
wherein the preprocessed image and a corresponding detection picture have a same size and a same shape; and 
determining the image acquisition accuracy of the Demura device according to a difference between a position of each test point pattern of the plurality of test point patterns in the detection picture and a corresponding position of the test point pattern in the preprocessed image.

Regarding independent claim 10, an apparatus for evaluating an image acquisition accuracy of a Demura device, comprising: 
a controller configured to control a display panel to display a detection picture, wherein the detection picture comprises a plurality of test point patterns with an interval therebetween; 
an acquisition assembly configured to acquire a preprocessed image corresponding to the detection picture, wherein the preprocessed image and a corresponding detection picture have a same size and a same shape; and 
a determination assembly configured to determine the image acquisition accuracy of the Demura device according to a difference between a position of each test point pattern of the plurality of test point patterns in the detection picture and a corresponding position of test point pattern in the preprocessed image.

Tan, CN105120258 (see attached machine translation) generally teaches a method for evaluating an image acquisition accuracy of a device, comprising: 

obtaining a detection picture, wherein the detection picture comprises a plurality of test point patterns with an interval therebetween (see Tan Figure 2, test card 1 and paragraph [0030], wherein the points are the vertices of the rectangle); 

acquiring an image of the detection picture by the device to obtain a preprocessed image corresponding to the detection picture (see Figure 2, image on display 3 and paragraph [0033]); and 

determining the image acquisition accuracy of the device according to a difference between a position of each test point pattern of the plurality of test point patterns in the detection picture and a corresponding position of the test point pattern in the preprocessed image (see paragraph [0035]).

However, since Tan teaches measuring distortion of the device (see Tan Figure 2, image on display 3 and paragraph [0006]), the preprocessed image taken by the camera would necessarily be a different size and shape than the detection picture since the verticies of the rectangle shown for the test card 1 would be expanded in the preprocessed image compared to the test card as shown in Figure 2. Furthermore, Tan fails to teach that the device is a Demura device and that the detection picture is on a display.

Feng et al, U.S. Publication No. 2020/0380897 generally teaches teach a method for evaluating an image acquisition accuracy of a Demura device (see Feng Abstract), comprising: 

controlling a display panel to display a detection picture, wherein the detection picture comprises a plurality of test point patterns (see paragraphs [0015]-[0016]).

However, Feng relates to determining the brightness measurement accuracy of a Demura device, not an image acquisition accuracy as required in the independent claims (see Feng Abstract and paragraph [0033]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637